Title: Abigail Adams to John Adams, 14 August 1776
From: Adams, Abigail
To: Adams, John


     
      
       August 14 1776
       
      
     
     I wrote you to day by Mr. Smith but as I suppose this will reach you sooner, I omitted mentioning any thing of my family in it.
     Nabby has enough of the small Pox for all the family beside. She is pretty well coverd, not a spot but what is so soar that she can neither walk sit stand or lay with any comfort. She is as patient as one can expect, but they are a very soar sort. If it was a disorder to which we could be subject more than once I would go as far as it was possible to avoid it. She is sweld a good deal. You will receive a perticuliar account before this reaches you of the uncommon manner in which the small Pox acts, it bafels the skill of the most Experience’d here. Billy Cranch is now out with about 40, and so well as not to be detaind at Home an hour for it. Chariy remains in the same state he did.
     Your Letter of August 3 came by this days Post. I find it very conveniant to be so handy. I can receive a Letter at Night, sit down and reply to it, and send it of in the morning.
     You remark upon the deficiency of Education in your Countrymen. It never I believe was in a worse state, at least for many years. The Colledge is not in the state one could wish, the Schollars complain that their professer in Philosophy is taken of by publick Buisness to their great detriment. In this Town I never saw so great a neglect of Education. The poorer sort of children are wholly neglected, and left to range the Streets without Schools, without Buisness, given up to all Evil. The Town is not as formerly divided into Wards. There is either too much Buisness left upon the hands of a few, or too little care to do it. We daily see the Necessity of a regular Government.—You speak of our Worthy Brother. I often lament it that a Man so peculiarly formed for the Education of youth, and so well qualified as he is in many Branches of Litrature, excelling in Philosiphy and the Mathematicks, should not be imployd in some publick Station. I know not the person who would make half so good a Successor to Dr. Winthrope. He has a peculiar easy manner of communicating his Ideas to Youth, and the Goodness of his Heart, and the purity of his morrals without an affected austerity must have a happy Effect upon the minds of Pupils.
     If you complain of neglect of Education in sons, What shall I say with regard to daughters, who every day experience the want of it. With regard to the Education of my own children, I find myself soon out of my debth, and destitute and deficient in every part of Education.
     I most sincerely wish that some more liberal plan might be laid and executed for the Benefit of the rising Generation, and that our new constitution may be distinguished for Learning and Virtue. If we mean to have Heroes, Statesmen and Philosophers, we should have learned women. The world perhaps would laugh at me, and accuse me of vanity, But you I know have a mind too enlarged and liberal to disregard the Sentiment. If much depends as is allowed upon the early Education of youth and the first principals which are instilld take the deepest root, great benifit must arise from litirary accomplishments in women.
     Excuse me my pen has run away with me. I have no thoughts of comeing to Philadelphia. The length of time I have and shall be detaind here would have prevented me, even if you had no thoughts of returning till December, but I live in daily Expectation of seeing you here. Your Health I think requires your immediate return. I expected Mr. Gerry would have set off before now, but he finds it perhaps very hard to leave his Mistress—I wont say harder than some do to leave their wives. Mr. Gerry stood very high in my Esteem—what is meat for one is not for an other—no accounting for fancy. She is a queer dame and leads people wild dances.
     But hush—Post, dont betray your trust and loose my Letter.
     Nabby is poorly this morning. The pock are near the turn, 6 or 7 hundred boils are no agreable feeling. You and I know not what a feeling it is. Miss Katy can tell. I had but 3 they were very clever and fill’d nicely. The Town instead of being clear of this distemper are now in the height of it, hundreds having it in the natural way through the deceitfulness of innoculation.
     
      Adieu ever yours. Breakfast waits.
      Portia
     
    